PER CURIAM.
Appellant, the executor and attorney for the estate of William Melcher, deceased, seeks review of the amount awarded as fees for extraordinary services.
While the amounts awarded appellant for extraordinary legal services and extraordinary services as executor were less than we might have awarded sitting as the trial court, the record does not demonstrate that the amount awarded was an abuse of discretion. The court properly denied expert witness fees on the authority of Robert & Company Associates v. Zabawczuk, 200 So.2d 802 (Fla.1967); Plever v. Bray, 266 So.2d 54 (3rd DCA Fla.1972), and Allstate Insurance Company v. Chastain, 251 So.2d 354 (3rd DCA Fla.1971), cert. disch., 263 So.2d 578 (Fla.1972).
Affirmed.
CROSS, OWEN and DOWNEY, JJ., concur.